Citation Nr: 1635847	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is not related to his military noise exposure.

2.  The Veteran's tinnitus is not related to his military noise exposure. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

As for VA's duty to assist, the Veteran has submitted and VA has obtained all medical records identified by the Veteran.  He has not stated there are outstanding records relevant to his claim that have not been obtained and considered.  The Veteran was provided VA examination in March 2010.  On his VA 9, the Veteran presented argument citing to various sources and argued that the VA examiner's medical opinion did not make allowance for these references.  The Board acknowledges that these references were not available for the VA to review as the Veteran had not presented them to VA or the examiner prior to or at the time of the examination.  However, the references set forth by the sources referenced by the Veteran appear to be basic principles relating to hearing and hearing loss that any hearing loss medical professional would be aware and the Veteran has not, in fact, provided evidence that the audiologist who performed the examination or the Chief Audiologist who reviewed and co-signed the examination report were not aware of or had knowledge of these references or the principles they purport to set forth.  In other words, the Veteran has failed to establish that the VA examiner or the Chief Audiologist who reviewed the examination report lacked the requisite medical expertise to conduct the examination and provide the requested medical opinion.  

Rather, the Board finds that the report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran contends that service connection should be established for his current bilateral hearing loss and tinnitus as related to his military noise exposure resulting from his military occupational specialty of Mechanical Equipment Repairman.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Right Ear Hearing Loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he/she may establish the required nexus between his/her current hearing disability and his/her term of military service by showing that his/her current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  The Veteran contends he was exposed to noise in service from jet and diesel engines.

In the present case, there is no question that the Veteran has a current right ear hearing disability.  Moreover, the RO conceded the Veteran had military noise exposure.  Thus, the only issue remaining is whether the Veteran's current right ear hearing loss is related to his military noise exposure.  The Board finds that, unfortunately, the evidence does not establish that a nexus relationship exists between the Veteran's military noise exposure and his current right ear hearing disability.

The Veteran's right ear hearing was normal during service.  More importantly, he neither complained of hearing loss nor was any hearing loss noted at the time of his separation examination in February 1967.  

The earliest post-service evidence of a right ear hearing loss is the March 2010 VA examination conducted in relation to the Veteran's claim for service connection.  (The Board notes that, initially the Veteran underwent VA examination in December 2009; however, audiometric testing at that time was unreliable because reliable responses could not be obtained.  Thus, a new examination was conducted in March 2010 at which time a reliable audiometric evaluation was completed.   Consequently, the Board only refers to the March 2010 VA examination in adjudicating the Veteran's claim.) 

The Veteran contends he has had hearing loss for a long time and submitted private treatment records back to 1989.  Those treatment records, however, only show decreased hearing acuity in the left ear, not the right.  Thus, those treatment records are not relevant to the present claim.  

Furthermore, the only medical nexus opinion of record is the March 2010 VA examiner's opinion, which is against the Veteran's claim.  The March 2010 VA examiner opined that it is at least as likely as not that the Veteran's right ear hearing loss was caused by or is a result of his military noise exposure because the Veteran's hearing was normal from 500 to 6000 Hertz at the time of his military separation and his reported occupational and recreational noise exposures are possible contaminating factors.  

The Board admits that the VA examiner's opinion is not necessarily supported by the most well-reasoned rationale and, therefore, it may not be the most adequate opinion that could be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  However, this is not completely detrimental to the probative value of her opinion.  A VA examination report "must be read as a whole" to determine an examiner's rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  On review of the report as a whole, it is clear this VA examiner based her opinion on the lack of hearing loss at separation; the length of time between service and the onset of hearing loss, the Veteran's report of post-service noise exposure and her medical experience that the onset of hearing loss under such circumstances was not due to the Veteran's military noise exposure, even if the examiner did not so specifically state her rationale in such a clear fashion.

Furthermore, even if a medical opinion is inadequate to decide a claim, it is not necessarily entitled to absolutely no probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez, 22 Vet. App. at 302; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency ... to establish the proposition that it is offered to prove.").  "VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  In this case, the opinion is merely lacking some detail in the rationale, but otherwise does not appear to be based on an inaccurate factual premise despite the Veteran's argument to the contrary.  The Veteran claims the VA examiner placed too much reliance on his report of post-service occupational and recreational noise exposures because hunting does not mean continual weapons fire and his occupational noise exposure was not continual ongoing exposure as he had in service but was no more than three or four times per year.  However, the Board finds that the VA examiner's use of the phrase "possible contaminating factors" in relating the Veteran's occupational and recreational noise exposures to his right ear hearing loss demonstrates that she mainly relied upon her first rationale to support her opinion, i.e., the lack of evidence of hearing loss upon the Veteran's separation from service (and unspoken with that would be the lack of evidence of hearing loss for many years after service).  Thus, the Board finds that the examination is afforded some probative value.  

Furthermore, the Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses or opinions).  Although he submitted arguments that the VA examiner did not consider references he made in his VA 9, he cites to no record evidence indicating that the examiner was incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009).  Furthermore the references he cites to in his VA 9 appear to be from well-known publications and sources that he most likely found on the internet.  As such, the Board concludes that his argument that the examiner did not make allowances for these references is misplaced as, although not having these specific references before her, the VA examiner would be well aware of the basic principles set forth in these references cited by the Veteran as would any medical professional in the field of Audiology.  Thus, the Veteran has not established that the VA examiner was not competent to provide the opinion requested or that she erred in some manner in rendering her medical opinion.  

The Board acknowledges the Veteran's profound and sincere belief that his current right ear hearing loss is related to his military noise exposure.  Unfortunately, as a lay person, the Veteran is competent only to provide statements within his own personal knowledge, in other words, of what he can witness or experience with his own senses, but not statements requiring expertise or special training, such as a medical or law degree or a mechanic.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his or her own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.).  Thus, the Veteran is competent to state that he has difficulty hearing in his right ear and when those problems started, but to answer questions as to the level of hearing loss or what caused the hearing loss are more problematic because they would most likely require some type of expertise or specialized training.

In addition, a claimant is competent to testify to any medical symptoms he may have suffered in service, "and his testimony can be rejected only if found to be mistaken or otherwise deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006); accord Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous medical records may be a fact that the Board can consider and weight against a [claimant's] lay evidence," and while the Board "may . . . discount lay evidence when such discounting is appropriate," "the lack of such records does not, in and of itself, render lay evidence not credible").  

In the present case, the Veteran does not state that he had right ear hearing loss in service but rather he believes that his hearing loss went "undetected."  Such statement is consistent with the contemporaneous service treatment records that demonstrate the Veteran's subjective denial of hearing loss and the objective findings of his hearing being within normal limits on audiometry on his February 1967 separation examination.  

However, when considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).   In the present case, the right ear hearing loss at issue could have multiple possible causes, as evidenced by the VA examiner's opinion, and, therefore, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, unfortunately, the Veteran's opinion as to there being a nexus relationship between his current right ear hearing loss and his military noise exposure is afforded no probative value.

Consequently, the Board finds that the competent, credible and probative evidence establishes that there was no evidence of an onset in service as the service treatment records show no report or objective evidence of right ear hearing loss on separation examination in February 1967, the post-service evidence fails to demonstrate the presence of right ear hearing loss for many years after service, and only competent and probative opinion establishes that there is no nexus relationship between the Veteran's current right ear hearing disability and his military noise exposure.  

After considering all the evidence of record, the Board concludes that the preponderance of the evidence is against finding that service connection for a right ear hearing disability is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for right ear hearing loss is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The service treatment records are silent for any complaints or findings of tinnitus.  

The first post-service evidence of tinnitus is the December 2009 VA examination.  Re-examination was conducted in March 2010.  At these examinations, the Veteran reported having intermittent, recurrent tinnitus two to three times per year.  He reported the onset of tinnitus was 15 to 20 years ago.  

As previously noted, military noise exposure has been conceded by the RO.

The March 2010 VA examiner diagnosed the Veteran to have intermittent subjective tinnitus bilaterally.  She opined that the Veteran's tinnitus is less likely as not caused by or a result of his military noise exposure because it is most likely of the same etiology as his hearing loss and the onset was remote in time to the reported military noise exposure.

The Board finds that the competent, credible and probative evidence establishes that there was no evidence of an onset in service as the service treatment records show no report or objective evidence of tinnitus either during or on separation examination in February 1967, the post-service evidence fails to demonstrate the presence of tinnitus for many years after service, and the only competent and probative opinion establishes that there is no nexus relationship between the Veteran's current tinnitus and his military noise exposure.  

After considering all the evidence of record, the Board concludes that the preponderance of the evidence is against finding that service connection for tinnitus is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for tinnitus is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Unfortunately, the Board finds that remand of the left ear hearing loss is necessary for additional development.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's March 1965 enlistment Report of Medical Examination shows that, on audiometric evaluation, pure tone thresholds in the left ear, in decibels, were as follows:

(It is noted that the audiometric results set forth below are presumed to be in ASA units as the audiometric testing was conducted prior to October 31, 1967 when the military changed to ISO (ANSI) units.  As all in-service tests were conducted prior to October 31, 1967, no conversion is necessary for analysis purposes.)




HERTZ




500
1000
2000
3000
4000
6000
LEFT
5
-5
-5
5
30
15

This, it would appear that this audiometric evaluation indicated the Veteran had some hearing defect at 4000 Hertz.  However, there was no finding on the examination report that the Veteran had a diagnosis of hearing loss or other hearing abnormality of the left ear.

Likewise, a subsequent hearing conservative audiometric evaluation conducted in January 1966 also appears to indicate the Veteran had a hearing defect in the left ear at 4000 Hertz as well as at 6000 Hertz.  Pure tone thresholds in the left ear, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
-5
-5
-5
10
35
25

However, the overall estimate of his hearing was good and there was no indication of a diagnosis of hearing loss in his service treatment records.

At his separation examination in February 1967, the Veteran denied having a history of hearing loss on his Report of Medical History.  His Report of Medical Examination shows that, on audiometric evaluation, pure tone thresholds in the left ear, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
0
0
0
0
0
-5

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  In determining whether a disorder existed prior to entry into service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basic clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

In the present case, as no actual hearing abnormality such as hearing loss was noted on the Veteran's enlistment examination in March 1965, the Board finds that the presumption of soundness attaches as to the Veteran's left ear hearing.  However, the raw audiometric data indicating a possible pre-existing hearing defect raises the question of whether the presumption of soundness may be rebutted.  Whether there is clear and unmistakable evidence to rebut the presumption of soundness is a medical question, which the evidence does not presently answer.

The March 2010 VA examiner provided a medical opinion solely based upon the fact that the February 1967 separation audiometric evaluation showed normal hearing.  Hence, her medical opinion is not adequate to answer the question presently before the Board.  Remand is, therefore, necessary to seek a new medical opinion to assist in answering this new medical question the Board has raised.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the VA examiner who conducted the March 2010 VA examination, if available, to provide an addendum opinion.  If the March 2010 VA examiner is not available, then another VA examiner with the appropriate medical expertise should be requested to render the medical opinions requested.  An in-person examination should not be scheduled unless deemed necessary by the person rendering the requested medical opinions.

After reviewing the Veteran's claims file, with particularly attention being given to the service treatment records and the audiometric evaluations discussed in this remand, the VA examiner is requested to answer the following questions:

a) Is there clear and unmistakable evidence that the Veteran had hearing loss in the left ear that pre-existed his entry into service?

b) If yes, is there clear and unmistakable evidence that the Veteran's pre-existing left ear hearing loss was not aggravated during service?  [The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]


The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


